DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Agostino (US 2015/0002088).

In regard to claim 15: (New)
D’Agostino discloses an electric power base comprising (Figs. 1-16): a casing (Figs. 1-16 Items 110 & 901), a wireless transmitter of electric energy placed in the casing (Figs. 1-16 Item 440 & or 460) for powering an electric/electronic device (Figs. 1-16 Item 501), an interface surface placed external to the casing at said wireless transmitter (Figs. 1-16 Item 465), which is adapted to receive in contact the device to be powered (Figs. 1-16 Items 465, & 501), and at least one magnet adapted to generate a magnetic pull from the out-side towards the interface surface (Figs. 1-16 Items 445 and or 440 & Par. [0022] & [0052] i.e. rare earth magnet) wherein said interface surface is made available by at least one microsuction body (Figs. 1-16 Item 465 & Par. [0052] i.e. micro suction pad), wherein said wireless transmitter is of the inductive type (Figs. 1-16 Items 110 & 901 & ABS), wherein said magnet is an electromagnet (Figs. 1-16 Item 440 and Par. [0055] i.e. inductive coil), wherein the electromagnet (Figs. 1-16 Item 440 and Par. [0055] i.e. inductive coil) consists of one or more inductive transmission coils of the wireless transmitter (Figs. 1-16 Item 440 and Par. [0055] i.e. inductive coil) or of an auxiliary winding sharing a same magnetic core of the inductive transmission coils.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, & 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino (US 2015/0002088) in view of Ichikawa et al. (US 2012/0025628).

In regard to claim 1: (Currently Amended) 
D’Agostino discloses an electric power base comprising (Figs. 1-16): a casing (Figs. 1-16 Items 110 & 901), a wireless transmitter of electric energy placed in the casing  (Figs. 1-16 Item 440 & or 460) for powering an electric/electronic device (Figs. 1-16 Item 501), and an interface surface placed external to the casing at said wireless transmitter (Figs. 1-16 Item 465), which is adapted to receive in contact the device  to be powered (Figs. 1-16 Items 465, & 501), wherein said interface surface is made available by at least one microsuction body (Figs. 1-16 Item 465 & Par. [0052] i.e. micro suction pad).  
However, D’Agostino does not explicitly disclose wherein said wireless transmitter is of the capacitive type.
Ichikawa teaches a power transmission system wherein said wireless transmitter is of the capacitive type (Figs. 1-21).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention  to have exchanged the known inductive wireless transmitter coil system of D’Agostino with the known capacitive wireless transmitter system of Ichikawa as doing so would have yielded the predictable results of a reduction in the high accuracy required in the relative positional relationship between both coils, as well as the ability to reduce the sizes of the apparatuses (Ichikawa: Par. [0003-0004]).  

In regard to claim 2:  (Previously Presented) 
Modified D’Agostino  further teaches a power base  according to claim 1, wherein said microsuction body is shaped like a thin layer (Figs. 1-16 Item 465).  

In regard to claim 6:  (Currently Amended)
Modified D’Agostino  further teaches a power base according to claim 1, comprising at least one magnet.



In regard to claim 7:  (Previously Presented)
Modified D’Agostino  further teaches a power base

In regard to claim 8:  (Previously Presented)
Modified D’Agostino  further teaches a power base according to claim 6, wherein said magnet is an electromagnet (Figs. 1-16 Item 445 & Par. [0022] & [0052] i.e. or electromagnet).  

In regard to claim 10: (Previously Presented)
Modified D’Agostino  further teaches a power base laim 1 comprising at least one pair of insulated electrodes  adapted to generate a force of electrostatic attraction from the outside towards the interface surface (Ichikawa: Fig. 18B Items 11J and 11K & Par. [0145]).  
Further It would have been obvious to one of ordinary skill in the art at the time of filing of this invention to have combined the known use of two insulated electrodes as taught by Ichikawa with the known wireless charging device of D’Agostino as doing so would have yielded the predictable results of  being able to fit more electrodes within a smaller base thereby increasing the contact area between the power transmitting apparatus side electrode and the power receiving apparatus side electrode (Ichikawa: Par. [0145]).  

In regard to claim 11: (Previously Presented)
Modified D’Agostino further discloses a power base according to claim 10, wherein said electrodes  are interdigitated electrodes (Ichikawa: Fig. 18B Items 11J and 11K & Par. [0145]).  

In regard to claim 12: (Previously Presented)
Modified D’Agostino further discloses a power base  according to claim 11, including the teaching that electrodes can be used to shield/filter noise generated by a transformer or the like during power transmission
It would have been obvious to one of ordinary skill in the art at the time of filing of this invention to have combined the known teaching of using electrodes to shield and filter noise as taught by Ichikawa with the known wireless charging device of D’Agostino as doing so would have yielded the predictable results of  a decrease in noise during transmission (Ichikawa: Fig. 18B Items 11J and 11K & Par. [0146]).  

In regard to claim 13: (Previously Presented)
Modified D’Agostino further discloses a power base according to claim 10, wherein the electrodes 

In regard to claim 14:  (Previously Presented)
Modified D’Agostino  further teaches a power base according to claim 1, comprising an accumulator of electric energy connected to the wireless transmitter (Fig. 8 Item 802 i.e. comprising encompasses in conjunction with the vehicles battery system).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino (US 2015/0002088) in view of Ichikawa et al. (US 2012/0025628) and further in view of Clouser (US 2015/0330437).

In regard to claim 3: (Previously Presented)
Modified D’Agostino further teaches a power base 
However, modified D’Agostino is vague in its disclosure of the microsuction body 
	Clouser teaches the use of micro-suction tape for attaching mobile devices to a base (Fig. 43 Items 48 & Par. [0141].  
	It would have been obvious to one of ordinary skill in the art at the time of filing of this invention to have combined the known use of micro-suction tape as taught by Clouser with the known wireless charging device of modified D’Agostino as doing so would have yielded the predictable results of an improved control over the amount of hold the micro-suction body has when in contact with the mobile device (Clouser: Par. [0141]).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please See Form Pto-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
7/12/2022